Citation Nr: 1726235	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-00 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, prior to February 7, 2009, and in excess of 40 percent thereafter for the service-connected lumbosacral spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for a right foot disability.
REPRESENTATION

Appellant represented by:	John. S. Berry, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died in July 2013.  The appellant is his surviving spouse.  It is noted that the RO has determined that the appellant is an eligible substitute for the deceased Veteran.  See Correspondence (March 6, 2017).

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2011, the Board remanded the above issues for additional development.

The Board recognizes that, in July 2015, the Board remanded other matters for issuance of a Statement of the Case (SOC).  Although a substantive appeal was filed in response, these issues have not been certified to the Board by the originating agency and, therefore, the undersigned Veterans Law Judge will not consider those issues at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

FINDINGS OF FACT

1.  From July 21, 2003 to September 26, 2003, the Veteran's lumbosacral disability was not more nearly manifested by ankylosis, moderate or worse limitation of motion, muscle spasm on extreme forward bending, listing of the whole spine, positive Goldthwaite's sign, narrowing/irregular joint space, or physician prescribed bed rest.

2.  Prior to February 7, 2009, the Veteran's lumbosacral disability was not more nearly manifested by thoracolumbar flexion worse than 60 degrees or findings for ankylosis, muscle spasms, guarding severe enough to result in abnormal gait or abnormal spinal contour, or physician prescribed bed rest.

3.  From February 7, 2009, the Veteran's lumbosacral disability was not more nearly manifested by findings for unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, or physician prescribed bed rest.

4.  A cervical spine disability is not shown in service and arthritis is not shown within the initial post separation year; cervical spine disability is not attributable to service or service-connected disability.

5.  A right shoulder disability is not shown in service and arthritis is not shown within the initial post separation year; right shoulder disability is not attributable to service or service-connected disability.

6.  A right hip disability is not shown in service and arthritis is not shown within the initial post separation year; right hip disability is not attributable to service or service-connected disability.

7.  A right knee disability is not shown in service and arthritis is not shown within the initial post separation year; right knee disability is not attributable to service or service-connected disability.

8.  A right leg disability is not shown during the pendency of this appeal.

9.  A right foot disability is not shown in service and arthritis is not shown within the initial post separation year; right foot disability is not attributable to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent prior to February 7, 2009 and in excess of 40 percent thereafter for lumbosacral spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-5295 (effective prior to September 26, 2003), and Diagnostic Codes 5235 to 5243 (2016).

2.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).
5.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  Neither the appellant, nor her attorney, has alleged prejudice with regard to notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) ("absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

VA also met its duty assist.  VA obtained all relevant records and these records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the spine disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

II.  Premliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Merits of the Increased Rating Claims

An initial rating in excess of 10 percent prior to February 7, 2009, and in excess of 40 percent thereafter for the lumbosacral spine disability is sought.  The Board granted service connection for lumbosacral spine disability in an October 2008 decision.  In a December 2008 rating decision, the RO assigned a noncompensable rating effective from July 21, 2003.  In an April 2009 rating decision, the RO assigned a 40 percent rating, effective from February 7, 2009 (date of VA examination).  A November 2010 Supplemental Statement of the Case shows that the RO assigned a 10 percent rating prior to February 7, 2009 based on limitation of motion findings shown on September 2003 VA examination of the spine.

A rating decision code sheet reflects that the Veteran's lumbosacral spine disability has been evaluated under Diagnostic Code 5242 of the VA Rating Schedule.  See Rating Decision Codesheet (February 2017).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In 2002 and 2003, the regulations pertaining to the evaluation of spinal disabilities were amended.  See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. Reg. 51454 - 51456 (Aug. 27, 2003) (effective September 26, 2003).  Where a law or regulation changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110(g), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 40 percent rating for severe limitation of motion, a 20 percent rating for moderate limitation of motion, and a 10 percent rating for a slight limitation of motion.  38 C.F.R. §4.71a, Diagnostic Code 5292.  Ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. §4.71a, Diagnostic Code 5289.

Also, under the criteria in effect prior to September 26, 2003, severe lumbosacral strain is rated 40 percent disabling where there is listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating is warranted for a lumbosacral strain with characteristic pain on motion.  A noncompensable rating is warranted for slight subjective symptoms.  38 C.F.R. §4.71a, Diagnostic Code 5295.

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  The "General Rating Formula for Diseases and Injuries of the Spine" provides for the assignment of a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Normal ranges of motion of the thoracolumbar spine include:  Flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2016).

IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The Formula for Rating IVDS Based on Incapacitating Episodes provides as follows:  A 20 percent evaluation for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  It is noted that this provision became effective from September 23, 2002.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to February 7, 2009 and in excess of 40 percent thereafter for the lumbosacral spine disability.

At the time that the Veteran filed his claim for service connection in 2003, he did not report any symptoms and medical records prior to this date did not describe the lumbosacral disability in any detail.  See VA Form 21-4138 (July 2003).  Various buddy-lay statements received in 2003 reflect that the Veteran had had back complaints/trouble since leaving the Army, but provided no details on the symptoms' nature, frequency, duration, or functional effect.  See Affidavits (July 2003).  As such, this evidence has limited probative value.

A VA treatment note dated July 2003 reflects that the Veteran took no medication for his back symptoms, but used a back support.  Exam showed tenderness of the lumbar paraspinal muscle group.  While movement was slow and with care, there were no recorded range of motion findings.  The assessment was back pain.  See Medical Treatment Record - Government Facility (September 2003).  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Report of VA examination dated in September 2003 reflects that the Veteran was in no acute distress.  He wore a lumbosacral brace, and frequently stood from a seated position due to "low back pain."  Objectively, the spine was flat, without tenderness or spasms.  The range of motion was as follows:  78 degrees on forward flexion; 20 degrees on right lateral bending; 20 degrees on bilateral rotation; and 28 degrees extension.  There was pain with range of motion, but the findings did not indicate the point at which pain began.  The Veteran was able to complete repetitive use testing, which showed increase in pain across the lower back on forward bending.  Straight leg testing was negative (sitting and supine), bilaterally.  Knee jerks were absent bilaterally, and ankle jerks were 0-1+ and equal.  No focal weakness was found and sensory exam was intact.  The diagnosis was lumbosacral spine status post L4-L5 discectomy and fusion with well-healed scars, limited motion, and degenerative disk disease (DDD).  The examiner commented that "I would assign an additional 10 to 15 degree loss of flexion because of flare-ups and pain with repeated use," which the Board notes would comport with flexion functionally limited to 63 degrees.  There are no findings for "mobility on forced motion."  X-ray showed normal alignment and vertebral body height, but moderately diminished disc space at L1-2, L4-5, L5-S1 and severely diminished disc space at L3-4.  X-ray showed no arthritic changes.

Private medical records dated in 2004 reflect complaints of low back pain and lower extremity symptoms.  Objectively, there was "limited motion with flexion-extension."  It was noted that he had "gross motor strength throughout his lower extremities."  See Medical Treatment Record - Non-Government Facility (June 2004).  Additional medical records document ongoing nonspecific chronic low back problems.

VA treatment records dated 2007 reflects chronic low back pain due to severe DDD.  See Medical Treatment Record - Government Facility (April 2009).

Report of VA examination dated in February 2009 reflects a history of longstanding chronic low back symptoms and 2 fusions to the lumbar spine in 1966 and 1986; he also had bilateral feet surgeries in 1997.  It was noted that the Veteran, age 81, was retired from his occupation as an electrical motor repairman.  The Veteran complained of low back pain, weakness, stiffness, easy fatigue, lack of endurance, and radiation of low back pain into buttocks and posterior thighs.  The Veteran used a back brace to provide lumbar region support; he used a walker occasionally to ambulate; and he had frequent flare-up of pain with 2 or 3 significant pain flares a week lasting 1 to 2 days.  He reported that prolonged standing, walking and sitting tend to bring on his pain flares.  He also reported an increase in pain when walking on cement floors.  The Veteran used Sulindac and Tramadol for pain symptoms with some benefit.  He denied incapacitating episodes requiring physician ordered bedrest during the last year.  The Veteran indicated that he was able to lift about 5 pounds comfortably.  Objectively, there was a slight increase in kyphosis involving the thoracic spine consistent with degenerative changes.  There were diffuse complaints of tenderness with palpation beginning at T1 and extending through S1, along with tenderness on palpation at the midline and at the bilateral paraspinous regions.  No appreciable spasm was found and the examiner commented that the Veteran was able to "moves on and off the chair with only mild difficulties."  Neurologic exam showed no gross motor or sensory deficits.  Straight leg exam was negative.  The examiner observed that the Veteran provided "suboptimal effort regarding active range of motion."  The thoracolumbar range of motion was as follows:  15 degrees on forward flexion; 5 degrees on extension; 5 degrees on bilateral bending; and 5 degrees on bilateral rotation.  The Veteran reported pain began at 0 degrees for each plane of motion tested.  The examiner stated that "There was no change in active or passive range of motion during repeat testing x3 and no additional losses of range of motion are observed for the lumbar spine, due to painful motion, weakness, impaired endurance, incoordination or instability."  An imaging study showed severe spondylosis, probable Ll-2 DDD, and postsurgical changes.

Report of VA examination dated in July 2011 reflects complaints of worsened low back pain since the Veteran's 2009 VA exam.  He denied incapacitating episodes requiring physician-ordered bedrest during the past year.  For pain control, he took Tylenol, with improvement.  Objectively, there was no scoliosis, ankylosis, guarding, or spasms.  There was tenderness to palpation throughout the lumbar spine and bilaterally throughout the lumbar paraspinal musculature.  Straight leg raising was negative bilaterally.  The thoracolumbar range of motion was as follows: 40 degrees on flexion is 0 to 40 degrees; 10 degrees on extension; 10 degrees on bilateral flexion; and 15 degrees on bilaterally rotation is 0 to 15 degrees.  The Veteran reported pain throughout the entire range.  After three repetitions of use, there was no additional loss of motion due to pain, weakness, impaired endurance, incoordination or instability.  The examiner indicated that the Veteran had "symmetric bilateral lower extremity sensory loss is consistent with bilateral distal symmetric sensory polyneuropathy, likely due to diabetes, hypothyroidism, aging, or a combination of these, and is not consistent with any radicular pattern that would be expected if there were truly lumbosacral spine nerve root compression (radiculopathy)."

The medical evidence from the various VA examination reports is highly probative of the degree of impairment arising from the Veteran's disability.  However, neither the lay nor the medical evidence supports entitlement to an evaluation in excess of 10 percent prior to February 7, 2009 or in excess of 40 percent thereafter as explained here.

First, the Veteran's symptoms and findings do not more nearly reflect the schedular criteria for a rating in excess of 10 percent under the schedular in effect for the period from July 21, 2003 to September 26, 2003.  In this regard, the evidence shows no ankylosis, moderate or worse limitation of motion, or muscle spasm on extreme forward bending, or listing of the whole spine, or positive Goldthwaite's sign, or narrowing/irregular joint space.  Notably the 2003 VA exam showed that there was normal alignment and vertebral body height.  To the extent that the 2003 VA exam shows diminished "disc space" in the lumbosacral spine, the Board finds that this is not the equivalent of a finding of diminished "joint space" since the examination findings specifically stated that there was normal vertebral height which connotes the absence of "narrowing or irregular joint space."  Thus, the criteria for a higher evaluation under Diagnostic Code 5295 (effective prior to September 2003) were not met.  Also, the Board has considered that the 2003 VA exam showed functional limitation of flexion to 63 degrees.  However, even with this degree of loss of motion, the overall retained range of motion was 70 percent of normal on flexion, 93 percent of normal on extension, and 67 percent or normal on bilateral flexion/rotation.  Thus, the Board finds that the disability did not more nearly reflect moderate or worse limitation of motion under Diagnostic Code 5292 (effective prior to September 2003).

Second, the for period prior to February 7, 2009, considering the schedular criteria in effect from September 26, 2003, the Veteran's symptoms and findings do not more nearly reflect the schedular criteria for a rating in excess of 10 percent.  In this regard, the record shows that the Veteran's range of thoracolumbar flexion was greater than 60 degrees and the evidence shows no ankylosis, muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.

Third, for the period from February 7, 2009, the Veteran's symptoms and findings do not more nearly reflect the schedular criteria for a rating in excess of 40 percent under the revised schedular criteria (effective from September 26, 2003).  In this regard, the record shows no medical findings for unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran had significantly retained range of motion and, thus, his symptoms do not more nearly reflect ankylosis.

Fourth, throughout this appeal, the record shows no competent evidence of physician prescribed bed rest (incapacitating episodes) to support a higher rating based on IVDS.  As such, a higher evaluation under these criteria is not warranted.

The Board has considered whether a separate rating is warranted under any other potentially applicable provision.  However, the evidence of record shows no disorder to include neurological disability of the lower extremities, such as radiculopathy, attributable to the Veteran's service-connected lumbosacral spine disability.  Therefore, there is no basis to award a separate disability evaluation.
The Board accepts that the Veteran was competent to report that his disability was worse.  Layno, supra.  The Board further accepts that the Veteran had functional impairment and pain.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased evaluation prior to or from February 7, 2009.  Again, pain alone does not constitute functional loss under VA regulations.  See Mitchell, supra.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the complaints coupled with the medical evidence.  Here, although the Veteran believed that he met the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for the higher ratings that assigned, as explained and discussed above. The Board concludes that the medical evidence, prepared by skilled, neutral medical professionals, is more probative of the degree of disability.  Here, the medical evidence does not more nearly reflect the criteria for higher evaluations or a separate evaluation.

Also, there is no basis to further stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant different ratings than previously assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Accordingly, the claim is denied.  The evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.

IV.  Merits of the Service Connection Claim

Service connection is sought for disability of the cervical spine, right shoulder, right hip, right knee, right leg, and right foot-claimed as secondary to service-connected disability.  The Veteran reported right lower extremity symptoms were attributable to his service-connected low back disorder and sought individual consideration of each body part effected.  See VA Form 21-4138 (May 2009).


Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for disability of the cervical spine, right shoulder, right hip, right knee, right leg, and right foot.  A disability of the cervical spine, right shoulder, or right lower extremity is not shown in service and arthritis is not shown within the initial post separation year.  During the appeal period, a disability of the cervical spine, right shoulder, or right lower extremity has not been etiologically attributed to service or service-connected disability by competent evidence.

Service treatment records (STRs) include report of service separation examination dated in February 1953, which shows normal clinical evaluation of the spine, upper extremities, and lower extremities.  Report of medical history for separation dated in February 1953 reflects that the Veteran denied swollen or painful joints, painful or "trick" shoulder, "tricked" or locked knee, and foot trouble.  He described his health as "good."  See STR (March 1953).

Post service treatment records dated in 1959 reflect left lower extremity complaints attributed by the Veteran to his low back disorder.  See Medical Treatment Record - Government Facility (October 1959).  Report of VA examination for pension purposes dated in November 1976 reflects normal clinical evaluation of the cervical spine.  At this time, the Veteran reported pain in the right leg at times, severe headaches, neck pressure and pain in the shoulders at times.  He also complained of pain in the right knee and right great toe, described as intermittent and swelling, untreated.  The examiner noted that gait, heel and toe walking and squat were within normal limits.  See VA examination (November 1976).

A private medical record dated in February 1977 reflects that x-ray of the cervical spine was "essentially negative with minimal degenerative changes."  A private evaluation dated in March 1977, for the purpose of obtaining VA pension benefits, reflects complaints of neck pain and a diagnosis for osteoarthritis of the cervical spine with cervical myofasciitis.  Although the examiner opined on the etiology of the Veteran's back problems, he did not provide any opinion on the etiology of the Veteran's neck disability.  See Medical Treatment Record - Non-Government Facility (March 1977).

A private medical record dated in December 1977 reflects that the Veteran had a past history of a hydraulic jack injury to his right foot with fracture and "intermittent discomfort in his right shoulder" associated with neck pain.  No diagnosis for disability of the cervical spine, right shoulder, right hip, right knee, right leg, or right foot was given.  See Medical Treatment Record - Non-Government Facility (October 1978).

Subsequently dated medical records show continued neck complaints and abnormal cervical spine pathology.  See Medical Treatment Record - Non-Government Facility (July 2007).

Report of VA examination dated September 2003 reflects no complaints, other than for the low back, related to injury in service.

Report of VA examination dated July 2011 reflects a history problems to the spine and right-sided joints related to in-service injury-a fall from a 12 foot high wall while performing an obstacle course during active duty.  A comprehensive examination was conducted.  The diagnoses included cervical spine DDD and degenerative joint disease (DJD), right shoulder DJD, right hip bursitis, chronic right knee sprain/strain, and right foot DJD with bunion.  The examiner found no discrete identifiable disability of the right leg.  Based on the history provided, a review of the medical record, and current examination findings, the examiner opined that (1) There were no signs or symptoms noted in service or within the initial post separation year of the claimed disorders; (2) none of the claimed disorder are caused or aggravated by service-connected disability; and (3) none of the claimed disorders are part and parcel of the service-connected lumbar spine disability.  The examiner noted that the Veteran reported bilateral symptoms and that examination showed no radiculopathy or signs of chronic limp, which was medically incongruous with a lumbosacral spine etiology for his claimed disorders.  The examiner further noted that DDD of the lumbosacral spine does not cause DDD of the cervical spine without a biomechanical component, such as chronic limp which is not shown.  The examiner acknowledged the Veteran's report of intermittent pain radiating from the low back to the lower extremity joints, but indicated that there was "no objective evidence of lumbosacral radiculopathy on physical examination," and, thus, concluded that the disorders claimed were not part and parcel of the Veteran's service-connected lumbosacral disorder.  The examiner fully considered the Veteran's theory of aggravation, but again found this without merit in the absence of biomechanical involvement, such as, altered gait.  See VA examination (July 2011).

In this case, the medical evidence shows no indication that the Veteran had a disability of the cervical spine, right shoulder, right hip, right knee, right leg, or right foot attributable to disease or injury incurred in service, or to service-connected disability.  Also, the record shows disability of the right leg during the pendency of the claim.

The Board accepts that the Veteran is competent and credible to report his symptoms and treatment.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he is not competent to opine that any current disability is etiologically related to disease or injury incurred in service or is secondary to service-connected disability.  Notably, the development of arthritis is not susceptible to lay observation, unlike a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Because of the relative complexity of the particular question involved here and the inability to render a nexus opinion based on personal observation, the Board finds that a non-expert medical opinion from the Veteran has no probative value in this matter.  More importantly, the Board observes that the Veteran has not provided a favorable medical opinion in this matter.

To the extent that the Veteran suggests that his current disorder are related to the injury in service and he had ongoing symptoms dating therefrom, the Board finds that this is not a credible assertion in view of the normal clinical findings at service separation, the denial of joint complaint on service separation examination, and the many years intervening service and the first documented complaints and/or findings for abnormal pathology.  Therefore, the suggestion has no probative value.

The Board acknowledges the earnest belief by the deceased Veteran and appellant that the Veteran's claimed disorders are related to service or service-connected disability.  However, no medical evidence in support of any theory of causation or entitlement has been presented.  Moreover, the July 2011 VA medical opinion obtained by VA in this matter is not favorable to the Veteran.  The VA medical opinion shows that the claimed disorders are not attributable to service or service connected disability.  The opinion is highly probative as it is supported by a complete medical rationale after review of the claims file, and was prepared by a medical professional.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board assigns greater probative value to the 2011 VA medical opinion and the STRs as these were prepared by medical professionals after obtaining examining the Veteran.  Also, in the case of the 2011 VA medical opinion, this was prepared after review of the claim file and consideration of the Veteran's theory of entitlement.  There is no favorable medical opinion in this matter to weigh against the negative medical opinion.

With regard to the right leg claim, the Board finds that the existence of a disability has not been established and it is noted that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

Accordingly, the weight of the evidence is against the claims.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

An initial rating in excess of 10 percent prior to February 7, 2009, and in excess of 40 percent thereafter for the service-connected lumbosacral spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right leg disability is denied.

Service connection for a right foot disability is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


